Title: To Thomas Jefferson from Bernard Peyton, 1 July 1822
From: Peyton, Bernard
To: Jefferson, Thomas

Dear SirRichd
1 July 1822My last letter will carry you the bill of exchange, which I carelessly omitted in the one preceding it.  I hand herewith your a/c Current to date, agreeable to your request, which I have no doubt will be found correct.—Your last dft: favor A Robertson per $66 has not yet appeared, nor has the bundle or bill from Petersburg yet appeared.—I have found no Boat to take your Herrings Shad & Nail Rods to Milton, & of course have not purchased them—they will be sent by the first Boat—In hasteVery respectfully sir Your Mo Obd SevtB Peyton